Mr. Justice del Toro
delivered the opinion of the court.
In a certain proceeding instituted according to law the District Court of Aguadilla appointed Monserrate Delgado y Esteves guardian of the minors, José María and María Cecilia Delgado y Torres, and fixed the bond to be furnished by the guardian at $1,500.
On April 12 a bond was filed in the district court and the judge, on April 16, 1912, refused to approve said bond because, in his judgment, it had not been properly executed.
The guardian, through her attorney, presented to this court a petition praying that a writ of certiorari be directed to the Judge of the District Court of Aguadilla, that said order of April 16 last be set aside, that the proceedings approving said bond be terminated, and that the entry of the appointment on the register of guardians be ordered.
From the foregoing it may be seen that no question of jurisdiction or of procedure is involved in this case, therefore the writ of certiorari requested does not lie.
“With regard to the justice or injustice of the judgment rendered by the Judge of the First Section of the District Court of San Juan we have nothing to say, because certiorari proceedings cannot be made *314use of to review judgments upon tbeir merits, but only to determine whether in the rendition of such judgments the rules fixing the jurisdiction of the judges have been observed and whether or not the procedure established by law has been followed * * Axtmayer et al. v. District Judge, 14 P. R. R., 627.
The issuance of the writ must therefore be denied.

Dismissed,.

Chief Justice Hernández and Justices MacLeary, Wolf and Aldrey concurred.